09/29/2020


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 20-0180

                                          DA 20-0180
                                       _________________

 CARA FENNESSY,

             Plaintiff and Appellee,

       v.

 MARK KNIGHT and LAURA KNIGHT,

             Defendants and Appellants.

 ________________________________________
                                                                     ORDER
 MARK KNIGHT and LAURA KNIGHT,

             Third-Party Plaintiffs and Appellants,

       v.

 HSBC BANK USA, National Association as Trustee
 for Duetsche Alt-A Securities, Inc., Mortgage Pass-
 Through Certificates series 2007-AR3, and
 SPECIALIZED LOAN SERVICING, LLC.,

             Third-Party Defendants and Appellees.
                                    _________________


       On September 16, 2020, the Court filed an Order classifying this matter to a
five-justice panel.
       The September 16, 2020 Order was filed prematurely.            This matter will be
considered on a future agenda, and a classification order will be sent out in due course.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Leslie Halligan, District Judge.




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                September 29 2020